Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1222
                     Lower Tribunal No. 20-31235 CC
                           ________________


                        ASG Operations, LLC,
                                  Appellant,

                                     vs.

                            FSM Office LLC,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

     Keith D. Silverstein, P.A., and Keith D. Silverstein, for appellant.

    Greenberg Traurig, P.A., and Jay A. Yagoda and Katherine M.
Clemente, for appellee.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.